Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-26 and 36-42 are allowable. The restriction requirement, as set forth in the Office action mailed on 07/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups II and III is withdrawn.  Claims 27-35, directed to a finished product and a method of using the pigmentary particulate material are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Drawings
The drawings received 12/07/2018 have been accepted. 
Claim Rejections - 35 USC § 103
The rejection of claims 23-42 in the Final Rejection dated 03/18/2021 has been withdrawn. 
Allowable Subject Matter
Claims 23-42 are allowable. 
The following is an Examiner’s statement of reasons for allowance: The invention is drawn to a pigmentary particulate material selected from the group consisting of titanium dioxide, doped titanium dioxide, and a mixture of titanium dioxide and doped titanium dioxide, the pigmentary particulate material comprising: a mean crystal size of from 0.35 to 0.5 micrometers; a crystal size distribution such that > 40 wt.-% of the pigmentary particulate material has a crystal size of from 0.3 to 0.5 micrometers: and a ratio of a mean particle size to the mean crystal size of < 1.25. 
The closest prior art, established in the Final Rejection dated 03/18/2021, is considered to be Watson (GB2308118, hereinafter referred to as Watson) and Robb (US20110041726, hereinafter referred to as Robb). 
Watson fails to disclose a mean crystal size of from 0.35 to 0.5 micrometers. While Watson discloses a crystal particle size from 0.17-0.32 micrometers, which is close to touching the claimed range of 0.35 to 0.5 micrometers, the claimed invention is not obvious in view of Watson because selecting a particle size outside of the range disclosed by Watson goes against conventional wisdom in the field per the affidavit submitted by Dr. John Robb and received by the office on 05/17/2021. Therefore, it would not have been obvious to select a particle size within the claimed range of 0.35 to 0.5 micrometers. Per said affidavit, increased opacity by particles within the claimed range of 0.35 to 0.5 micrometers goes against conventional wisdom and is evidence of unexpected results, and is thus strong evidence of nonobviousness. Thus, the invention as disclosed by claim 23 is not obvious in view of Watson. 
Robb fails to remedy this shortcoming by Watson, and in fact the sole measured examples of Robb describe a mean crystal size of 0.79 micrometers (see Robb at [0277]) and 0.97 micrometers (see Robb at [0305]), which are both outside of the claimed range.  Robb fails to teach or suggest a crystal size distribution such that greater than 40% of the pigmentary particulate material has a crystal size of 
All claims not specifically addressed are allowable due to their dependence on an allowable claim. 
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered and they are persuasive. The affidavit from Dr. John Robb filed 05/17/2021 effectively overcame all outstanding rejections under 35 U.S.C. 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731